DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim 14 was objected to because of the following informalities:  the phrase “A method according to claims 9” should read “A method according to claim 9”.  Applicant has amended claim 14 for correction, therefore the objection to claim 14 is withdrawn.
3.	Claim 15 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It was unclear what was meant by “A system for monitoring a human or animal subject in accordance with the method of claim 1 … in accordance with the method of any one of the preceding claims”.  Applicant has amended claim 15 for correction, therefore the rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
4.	Claims 1-4, 6-9 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (US2019/0029543) in view of Den Brinker et al. (US2016/0220128), Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (US2019/0029543) in view of Den Brinker et al. (US2016/0220128) further in view of Kirenko et al. (US2015/0104088), and Claims 10-14 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent .
	Applicant has amended claim 1 to include the limitations “determining a confidence value and the frequency of each of the selected components, and outputting the vital sign estimate based on said determined frequencies, wherein the determined frequency of each selected component contributes to the vital sign estimate with a weight determined by the confidence value of the selected component”.  Support for the amendment is found in the corresponding published application at least at par. [0135], [0137], [0150].  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 1 March 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-9 and 15, and the objection to claims 10-14 has been withdrawn. 
Allowable Subject Matter
5.	Claims 1-20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667